Citation Nr: 1742005	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-06 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent prior to September 30, 2014, and greater than 60 percent effective December 1, 2015, for a right knee disability, including on an extraschedular basis.

2.  Entitlement to a disability rating greater than 60 percent for excision of an ischiorectal fistula.

3.  Entitlement to an earlier effective date than February 10, 2014, for a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to special monthly compensation based on housebound status beyond December 1, 2015.


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1957 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claims for a disability rating greater than 20 percent for a right knee disability (which was characterized as traumatic effusion (synovitis) right knee) and for a disability rating greater than 60 percent for excision of an ischiorectal fistula (which was characterized as excision of ischiorectal fistula (also previously identified as status-post fistulectomy for bilateral fistula in ano)) and also denied a claim of service connection for right total knee arthroplasty (which was characterized as total right knee replacement).  The Veteran disagreed with this decision in February 2015.  He perfected a timely appeal in February 2016 on his increased rating claims for a right knee disability and for excision of an ischiorectal fistula.

In a January 2016 rating decision, the RO granted service connection for right total knee arthroplasty and essentially combined this disability with the Veteran's previously service-connected traumatic effusion (synovitis) right knee (which was characterized as total knee replacement (previously rated as traumatic effusion (synovitis) right knee, history)), assigning a single 100 percent rating for a right knee disability effective September 30, 2014, and a single 60 percent rating effective December 1, 2015.  The RO also granted claims of entitlement to special monthly compensation based on housebound status effective from September 30, 2014, to December 1, 2015, and a TDIU effective February 1, 2014.  The Veteran disagreed with this decision in February 2016 with respect to the effective dates assigned for the grant of special monthly compensation based on housebound status and for a TDIU.  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page.

The issue of entitlement to Dependents Education Allowance (DEA) benefits has been raised by the record in a February 2016 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board observes that, although the Veteran attempted to disagree with the effective date assigned for a grant of DEA benefits in statements on his February 2016 VA Form 21-0958, "Notice of Disagreement," where he also disagreed with the effective dates assigned for special monthly compensation based on housebound status and TDIU, he has not been awarded DEA benefits so there is no effective date for any such award.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As is explained below in greater detail, the criteria have been met for referral to the Director, Compensation Service, for consideration of entitlement to a disability rating greater 60 percent effective December 1, 2015, for a right knee disability.  This issue and the issues of entitlement to an earlier effective date than February 10, 2014, for a TDIU and to special monthly compensation based on housebound status beyond December 1, 2015, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence shows that, prior to September 30, 2014, the Veteran's service-connected right knee disability is manifested by, at worst, complaints of moderate to severe pain, tenderness, and x-ray evidence of severe osteoarthritis.

2.  The record evidence shows that the Veteran had right total knee arthroplasty on September 30, 2014.

3.  The record evidence shows that, effective December 1, 2015, the Veteran's service-connected right knee disability is manifested by, at worst, flexion limited to 30 degrees, tenderness at the medial joint line, and complaints of severe pain.

4.  The Veteran has reported that, since December 1, 2015, his service-connected right knee disability is manifested by additional disability which is not contemplated within the Rating Schedule.

5.  The record evidence shows that the Veteran's service-connected excision of an ischiorectal fistula is manifested by, at worst, extensive fecal leakage and fairly frequent involuntary bowel movements; there is no evidence of complete loss of sphincter control.


CONCLUSIONS OF LAW

1.  The criteria for an increased scheduler rating greater than 20 percent prior to September 30, 2014, and greater than 60 percent effective December 1, 2015, for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5020-5258, 5055 (2016).

2.  The criteria for referral to the Director, Compensation Service, for consideration of entitlement to a disability rating greater than 60 percent effective December 1, 2015, for a right knee disability on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2016).

3.  The criteria for a disability rating greater than 60 percent for excision of an ischiorectal fistula have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DC 7335-7332 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Increased Rating Claims

The Veteran contends that his service-connected right knee disability is more disabling than currently evaluated before and after his right total knee arthroplasty and post-surgical convalescence and recovery.  He also contends that his service-connected excision of an ischiorectal fistula is more disabling than currently evaluated.

The Veteran's service-connected right knee disability is evaluated as 20 percent disabling prior to September 30, 2014, by analogy to 38 C.F.R. § 4.71a, DC 5020-5258 (synovitis-dislocated semilunar cartilage) and as 60 percent disabling effective December 1, 2015, by analogy to 38 C.F.R. § 4.71a, DC 5055 (knee replacement (prosthesis).  See 38 C.F.R. §§ 4.71a, DCs 5020-5258, 5055 (2016).  Because a temporary total (100 percent) rating is in effect from September 30, 2014, to December 1, 2015, an increased rating for a right knee disability is not for consideration during this time period.

As relevant to this appeal, DC 5020 provides that synovitis will be rated based on limitation of motion as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DC 5020 (2016).  DC 5003 provides a maximum 20 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003 (2016).  DC 5258 also provides that a single 20 percent rating will be assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion in to the joint.  See 38 C.F.R. § 4.71a, DC 5258 (2016).  

Because the Veteran is in receipt of the maximum disability rating available under DC 5020-5258 prior to September 30, 2014, other DCs for evaluating knee disabilities must be considered.  For example, a 30 percent rating is assigned under DC 5256 for knee ankylosis in a favorable angle in full extension or in slight flexion between zero and 10 degrees.  A higher 40 percent rating is assigned for knee ankylosis in flexion between 10 and 20 degrees.  A 50percent rating is assigned for knee ankylosis in flexion between 20 and 45 degrees.  A maximum 60 percent rating is assigned for knee ankylosis which is extremely unfavorable in flexion at an angle of 45 degrees or more.  See 38 C.F.R. § 4.71a, DC 5256 (2016).

A maximum 30 percent rating is assigned under DC 5257 for severe recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, DC 5257 (2016).  A maximum 30 percent rating is assigned under DC 5260 for knee flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260 (2016).  A 30 percent rating is assigned under DC 5261 for knee extension limited to 20 degrees.  A higher 40 percent rating is assigned for knee extension limited to 30 degrees.  A maximum 50 percent rating is assigned for knee extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261 (2016).  A 30 percent rating is assigned under DC 5262 for malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is assigned for nonunion of the tibia and fibula with loose motion requiring a brace.  See 38 C.F.R. § 4.71a, DC 5262 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2016).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2016).  See Spicer v. Shinseki, 752 F.3d 1367, 1370 (Fed. Cir. 2014) (finding that, under DC 5003, minor joint group is "affected only when two or more joints suffer from limitation of motion.")  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Lichtenfels v. Derwinski, 1 Vet. App 484 (1991) (finding Veteran not entitled to separate compensable ratings for both arthritis under DC 5003 and limitation of motion in the same joint under another DC).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2016).  Where a Veteran has a limitation of flexion and a limitation of extension, the limitations must be rated separately to compensate adequately for functional loss.  This comports with the principle underlying Esteban.  See VAOPGCPREC 9-2004.  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his or her earning capacity and would constitute pyramiding.  See Esteban, 6 Vet. App. at 259 (citing Brady v. Brown, 4 Vet. App. 203 (1993)).  VA's General Counsel has held that limitation of motion and instability of the knee involve different symptomatology and separate ratings specifically are allowed under the Rating Schedule with x-ray evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

The Veteran's service-connected excision of ischiorectal fistula currently is evaluated as 60 percent disabling by analogy to 38 C.F.R. § 4.114, DC 7335-7332 (fistula in ano-impairment of sphincter control, rectum and anus).  See 38 C.F.R. § 4.114, DC 7335-7332 (2016).  DC 7335 provides that fistula in ano will rated as for impairment of sphincter control under DC 7332.  See 38 C.F.R. § 4.114, DC 7335 (2016).  DC 7332 provides a 60 percent rating for impairment of sphincter control, rectum and anus, manifested by extensive leakage and fairly frequent involuntary bowel movements.  A maximum 100 percent rating is assigned for complete loss of sphincter control.  See 38 C.F.R. § 4.114, DC 7332 (2016).

Factual Background and Analysis - Right Knee Disability

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an increased scheduler rating greater than 20 percent prior to September 30, 2014, and greater than 60 percent effective December 1, 2015, for a right knee disability.  The Veteran contends that his service-connected right knee disability is more disabling than currently evaluated prior to his right total knee arthroplasty on September 30, 2014, and after the post-surgical convalescent period expired.  The record evidence does not support his assertions concerning entitlement to an increased scheduler rating during either time period at issue in this appeal.  

The Board notes initially that the record evidence shows that, prior to September 30, 2014, the Veteran's service-connected right knee disability is manifested by, at worst, complaints of moderate to severe pain, tenderness, and x-ray evidence of severe osteoarthritis.  For example, on private outpatient treatment in April 2013, the Veteran's complaints included persistent, worsening, moderate to severe right knee pain.  He was 5 months status-post knee arthroscopy.  Physical examination of the right knee showed normal deep tendon reflexes, coordination, strength and tone, range of motion, and sensation, no instability, subluxation, laxity, or crepitus, persistent post-surgical swelling, 2+ tenderness, and full flexion and extension.  The assessment included right knee osteoarthritis, medial meniscal tear, and lateral meniscal tear.  The Veteran was advised that the only treatment for his arthritis was a total knee replacement.

In May 2014, the Veteran's complaints included intermittent right knee pain which was moderate to severe and gradually worsening.  X-rays showed degenerative changes with some joint space narrowing and osteophytes and "most significant patellofemoral arthritis."  

In June 2014, the Veteran's complaints included intermittent moderate knee pain which was unchanged and persistent.  The assessment included osteoarthritis of the right knee.

On September 24, 2014, x-rays of the Veteran's right knee showed severe osteoarthritis, bone-on-bone appearance, with osteophyte formation.  His private treating clinician stated that the Veteran had "significant end-stage arthritis of the right knee.  He has tried all forms of conservative treatment and wants to have surgery."  The Veteran was scheduled for right knee replacement surgery on September 30, 2014.

The Veteran contends that his service-connected right knee disability is more disabling than currently evaluated prior to September 30, 2014.  The record evidence does not support his assertions.  It shows instead that this disability is manifested by, at worst, complaints of moderate to severe pain, tenderness, and x-ray evidence of severe osteoarthritis during this time period.  The Veteran's private outpatient treatment records document the presence of worsening right knee pain, tenderness, and x-ray evidence of severe osteoarthritis which prompted his private treating clinician to recommend a total knee arthroplasty which he had on September 30, 2014.  These findings supported the assignment of a 20 percent rating under 38 C.F.R. § 4.71a, DC 5020-5258, which is the maximum available under this DC.  See 38 C.F.R. § 4.71a, DC 5020-5258 (2016).  Evaluating the Veteran's service-connected right knee disability under other DCs for evaluating knee disabilities does not support the assignment of a disability rating greater than 20 percent during this time period, however.  There is no indication that the Veteran experienced right knee ankylosis (i.e., a 30 percent rating under DC 5256), severe recurrent right knee subluxation or lateral instability (i.e., a 30 percent rating under DC 5257), right knee flexion limited to 15 degrees (i.e., a 30 percent rating under DC 5260), right knee extension limited to 20 degrees or more (i.e., at least a 30 percent rating under DC 5261), or malunion or nonunion of the tibia and fibula of the right knee (i.e., a 30 or 40 percent rating, respectively, under DC 5262) such that a disability rating greater than 20 percent is warranted under a different DC for evaluating knee disabilities during this time period.  No knee instability and a full range of motion on flexion and extension were noted on physical examination of the Veteran's right knee in April 2013.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a disability rating greater than 20 percent prior to September 30, 2014, for his service-connected right knee disability.  Accordingly, the Board finds that the criteria for an increased scheduler rating greater than 20 percent prior to September 30, 2014, for a right knee disability have not been met.

The Veteran also is not entitled to an increased scheduler rating greater than 60 percent effective December 1, 2015, for a right knee disability.  The Board again acknowledges that the Veteran had a right total knee arthroplasty on September 30, 2014, and is in receipt for a 100 percent rating between September 30, 2014, and December 1, 2015, based on the need for post-surgical convalescence and for 1 year following surgical implantation of the prosthetic knee under DC 5055.  See 38 C.F.R. § 4.71a, DC 5055 (2016).  The Board also acknowledges again that the Veteran is in receipt of a 60 percent rating effective December 1, 2015, for the chronic residuals of his right total knee arthroplasty that he currently experiences.  Id.  The record evidence does not support the Veteran's assertions regarding an objective worsening of the residual disability he experienced following his right total knee arthroplasty and post-surgical recovery period.  For example, in a November 2015 letter, G. M. A., M.D., stated that the Veteran had reported that, since his right total knee arthroplasty in September 2014, he experienced increased pain at the medial line of the right knee.  Although he was able to walk 3 blocks and stand for 15 minutes, he occasionally used a knee brace and a cane and also used a motorized shopping cart in large stores.  Physical examination of the right knee showed a "midline scar characteristic of total knee replacement," tenderness at the medial joint line, full extension with a normal gait and "upon heel strike," 30 degrees of flexion "for a total excursion of 120 degrees of the right knee," no laxity in either the medial or collateral ligaments, and no effusion.  Dr. G. M. A. stated that, despite the Veteran's total knee replacement surgery, "he has continued with pain and is limited in activities."  This clinician also stated that the Veteran had right knee flexion limited to 30 degrees and severe painful right knee motion.  

Because the Veteran is in receipt of the maximum disability rating available under DC 5055 more than 1 year following knee replacement surgery, the Board again notes that other DC's for evaluating knee disabilities must be considered in evaluating his increased scheduler rating claim effective December 1, 2015, for his service-connected right knee disability.  See 38 C.F.R. § 4.71a, DC 5055 (2016).  Dr. G. M. A. noted no knee ankylosis and found no knee laxity or effusion when he examined the Veteran's right knee in mid-November 2015.  Although the Board recognizes that the Veteran's right knee flexion was limited to 30 degrees in November 2015, and although such a finding normally merits a 20 percent rating under DC 5260, assigning a separate 20 percent rating for the Veteran's limited right knee flexion would constitute pyramiding as he already is in receipt of a much higher 60 percent rating under DC 5055 for chronic residuals status-post right total knee arthroplasty.  And the Veteran's right knee also had full extension in November 2015.  See 38 C.F.R.  §§ 4.71a, DCs 5055 and 5260 (2016).  The Veteran's current 60 percent rating under DC 5055 further appears to compensate him adequately for his complaints of severe painful right knee motion noted by Dr. G. M. A. in November 2015.  The Veteran finally has not identified or submitted any evidence demonstrating his entitlement to an increased scheduler rating greater than 60 percent effective December 1, 2015, for his service-connected right knee disability.  Thus, the Board finds that the criteria for an increased scheduler rating greater than 60 percent effective December 1, 2015, for a right knee disability have not been met.

Extraschedular Rating for Right Knee Disability

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating effective December 1, 2015, for his service-connected right knee disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  The Board again notes that the Veteran is in receipt of the maximum 60 percent rating effective December 1, 2015, for his service-connected right knee disability under DC 5055 more than 1 year following right total knee arthroplasty.  See 38 C.F.R. § 4.71a, DC 5055 (2016).  

An extraschedular analysis is not required in every case, however.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Having reviewed the record evidence, to include the Veteran's hearing testimony, the Board concludes that the issue of extraschedular entitlement is raised only by his claim for an increased scheduler rating greater than 60 percent effective December 1, 2015, for a right knee disability.  Thus, the Board will limit its discussion of extraschedular entitlement to this claim.

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned effective December 1, 2015, for the Veteran's service-connected right knee disability is inadequate.  The Board also finds that, although the Veteran is not entitled to an increased schedular rating greater than 60 percent effective December 1, 2015, for his service-connected right knee disability (as outlined above), the diagnostic criteria do not describe adequately the current severity and symptomatology of this disability during this time period and following the end of his post-surgical recovery and convalescence.  See 38 C.F.R. § 4.71a, DC 5055 (2016).  The record evidence persuasively suggests that this disability is manifested by symptomatology not contemplated within the Rating Schedule.  For example, although Dr. G. M. A. noted in November 2015 the Veteran's complaints of ongoing severe right knee pain and limited right knee flexion more than 1 year after his right total knee arthroplasty in September 2014, the current 60 percent scheduler rating assigned for the Veteran's service-connected right knee disability contemplates only chronic post-surgical residuals "consisting of severe painful motion or weakness in the affected extremity."  The Veteran also reported in November 2015 that his activities were extremely limited (only 3 blocks walking, 15 minutes standing, and using a motorized cart in large stores).  He reported further that he still experienced severe pain at the medial joint line of the prosthetic right knee.  Unfortunately, despite the persistence of these post-surgical complaints and problems with standing, walking, and limited activities, none of these current residuals of the Veteran's service-connected right knee disability are contemplated with the rating criteria for evaluating knee replacement (prosthesis).  Id.

Given the foregoing, the Board concludes that the Veteran's service-connected right knee disability presents an exceptional or unusual disability picture effective December 1, 2015, because the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of this service-connected disability.  The Board also finds it is reasonable to infer that the Veteran's service-connected right knee disability may have markedly interfered with his prior employment before he quit working approximately 1994.  The Board observes in this regard the Veteran reported to Dr. G. M. A. in November 2015 that he had been forced to quit working in 1994 due to his service-connected right knee disability.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  Accordingly, the Board finds that, because both Thun elements are met, the criteria for submission to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating effective December 1, 2015, for the Veteran's service-connected right knee disability pursuant to 38 C.F.R. § 3.321(b)(1) are met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Factual Background and Analysis - Ischiorectal Fistula

The Board finally finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 60 percent for excision of an ischiorectal fistula.  The Veteran contends that his service-connected excision of an ischiorectal fistula is more disabling than currently evaluated.  The record evidence does not support his assertions.  It shows instead that this disability is manifested by, at worst, extensive fecal leakage and fairly frequent involuntary bowel movements throughout the appeal period.  For example, a private magnetic resonance imaging (MRI) scan of the Veteran's pelvis in August 2009 showed "a mild amount of pelvic floor relaxation with some pelvic hiatus widening and enlargement and descent of the pelvic floor on maximum straining" and some mild rectal prolapse.

In a September 2009 letter, I. C., M.D., stated that he had seen the Veteran for chronic fecal incontinence.  Dr. I. C. noted a history of a fistula repair and "multiple other interventions in the perianal and anal area for revision or repair of previous surgery" was noted.  This clinician also noted that a recent MRI scan of the Veteran's pelvis showed "significant pelvic floor and anal dysfunction."

On VA rectum and anus Disability Benefits Questionnaire (DBQ) in October 2014, the Veteran's complaints included intermittent fecal incontinence and having to wear diapers and use tissues due to continued leakage.  He experienced intermittent incontinence of fecal matter with constant slight leakage necessitating the wearing of pads.  Physical examination of the rectal/anal area was normal with no external hemorrhoids, anal fissures, or other abnormalities, and a slightly decreased sphincter tone.  The diagnoses were impairment of rectal sphincter control and excision of ischiorectal fistula.

On private outpatient treatment in February 2015, the Veteran's complaints included blood with bowel movements, sores on the anal area secondary to irritation, and fecal incontinence secondary to previous surgery.  He had 2 normal bowel movements per day.  He did not feel extra tissue.  A colonoscopy in 2010 had shown internal hemorrhoids and no polyps.  Physical examination of the rectal area showed perianal excoriation and poor sphincter tone.  The assessment was pruritus ani secondary to fecal incontinence.

In November 2015, Dr. G. M. A. stated that he had reviewed the Veteran's medical records.  Physical examination showed "some very old scarring at the top of the gluteal cleft which may have been a carbuncle or something of this nature.  It does not appear to be a scar [from] a typical pilonidal cyst."  Physical examination also showed "no particular irritation of the skin" at the gluteal cleft, no rectal prolapse or external hemorrhoid, an inability to contract the anus against the examining finger, an inability to contract the pelvic floor with Kegel's or Valsalva, hard stool palpated at the tip of the examining finger, and a moderate amount of soft, brown stool on the examining finger.  Dr. G. M. A. stated that the Veteran reported that he experienced "ongoing impairment of sphincter control with extensive leaking necessitating wearing of pad and frequent occasional involuntary bowel movements.  His conditions has [sic] not improved since 2009."

The Veteran contends that his service-connected excision of an ischiorectal fistula is more disabling than currently evaluated.  The record evidence does not support his assertions.  It shows instead that this disability is manifested by, at worst, extensive fecal leakage and fairly frequent involuntary bowel movements (i.e., a 60 percent rating under DC 7335-7332) throughout the appeal period.  See 38 C.F.R. § 4.114, DC 7335-7332 (2016).  The Board does not doubt that the symptomatology associated with the Veteran's service-connected excision of an ischiorectal fistula is embarrassing for him.  There is no indication, however, that this disability resulted in complete loss of sphincter control as is required for a higher 100 percent rating under DC 7335-7332 at any time during the appeal period.  Dr. I. C. noted in September 2009 that an August 2009 MRI scan of the Veteran's pelvis showed "significant pelvic floor and anal dysfunction."  The Veteran himself reported experiencing only intermittent fecal incontinence and having to wear diapers and use tissues due to continued constant slight leakage at his VA examination in October 2014.  Physical examination of the rectal/anal area was normal, however, with no external hemorrhoids, anal fissures, or other abnormalities, and only a slightly decreased sphincter tone.  This is consistent with subsequent physical examination in February 2015 when poor sphincter tone was noted.  Again, the Veteran himself reported to Dr. G. M. A. in November 2015 that he only experienced "ongoing impairment of sphincter control with extensive leaking necessitating wearing of pad and frequent occasional involuntary bowel movements" which had not improved since 2009.  The Veteran did not report - and the medical records do not show - that he experienced complete loss of sphincter control as a result of his service-connected excision of ischiorectal fistula such that a disability rating greater than 60 percent is warranted at any time during the appeal period.  He also has not identified or submitted any evidence demonstrating his entitlement to an increased rating for his service-connected excision of any ischiorectal fistula.  Accordingly, the Board finds that the criteria for a disability rating greater than 60 percent for excision of an ischiorectal fistula have not been met.


ORDER

Entitlement to an increased scheduler rating greater than 20 percent prior to September 30, 2014, and greater than 60 percent effective December 1, 2015, for a right knee disability is denied.

Referral to the Director, Compensation Service, is warranted for consideration of entitlement to a disability rating greater than 60 percent effective December 1, 2015, for a right knee disability on an extraschedular basis.

Entitlement to a disability rating greater than 60 percent for excision of an ischiorectal fistula is denied.


REMAND

The Board has found that referral to the Director, Compensation Service, is warranted for consideration of extraschedular entitlement to a disability rating greater than 60 percent effective December 1, 2015, for a right knee disability on an extraschedular basis ("extraschedular claim").  As noted in the Introduction, in a January 2016 rating decision, the RO granted special monthly compensation based on housebound status effective from September 30, 2014, to December 1, 2015, and a TDIU effective February 1, 2014.  As also noted in the Introduction, the Veteran disagreed with the January 2016 rating decision in February 2016, seeking special monthly compensation based on housebound status beyond December 1, 2015, and an earlier effective date than February 1, 2014, for a TDIU ("SMC and TDIU claims").  Having reviewed the record evidence, the Board finds that additional development is necessary before these underlying claims can be adjudicated on the merits.

With respect to the Veteran's extraschedular claim, this claim should be submitted to the Director, Compensation Service, for extraschedular consideration in the first instance.  See 38 C.F.R. § 4.16(b).  A copy of the Director's decision on this claim should be included in the claims file.

With respect to the Veteran's SMC and TDIU claims, the Board notes that, to date, the AOJ has not yet issued a Statement of the Case (SOC) on either of these claims.  Where a claimant files a notice of disagreement and the AOJ has not issued an SOC, the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, the AOJ should issue an SOC on the Veteran's claims of entitlement to special monthly compensation based on housebound status beyond December 1, 2015, and entitlement to an earlier effective date than February 10, 2014, for a TDIU.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's claim for a disability rating greater than 60 percent effective December 1, 2015, for a right knee disability to the Director, Compensation Service, for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  A copy of the Director's decision on this claim must be included in the claims file.

2.  Provide a Statement of the Case (SOC) to the Veteran and his attorney on the issues of entitlement to special monthly compensation based on housebound status beyond December 1, 2015, and entitlement to an earlier effective date than February 10, 2014, for a TDIU.  A copy of any SOC should be included in the claims file.  These claims should be returned to the Board only if the Veteran perfects a timely appeal.

3.  Readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


